DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 5-8, filed 9/7/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-12 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed manufacturing method of a gas diffusion layer with a microporous layer, and manufacturing method of a fuel cell comprising the same, are novel over the closest prior art – Kim (US 2006/0057452 A1), Makino (JP2015-218207A – see IDS) and Kunisa (JP2007/194004A – see IDS).
The cited references disclose the manufacturing method of a gas diffusion layer with a microporous layer, and manufacturing of a fuel cell comprising the same, except for the step of heating the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer.  In particular, neither Kim nor Makino disclose the step of heating the gas diffusion layer in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume.  While Kunisa discloses heating the gas diffusion layer coated with a similar precursor for a microporous layer with preference given to an inert atmosphere, the rationale for doing so is to prevent adsorption of oxides to the carbon surface contained by the gas diffusion layer.  However, both Kim and Makino are directed to a gas diffusion layer containing a metal constituent as opposed to carbon.  Thus, there is no motivation for an ordinary skilled artisan to modify the methods of Kim or Makino to perform the step of heating the gas diffusion layer coated with the precursor in a non-oxidation atmosphere where an oxygen concentration is no more than 0.3% by volume to form the microporous layer containing the electroconductive material and the water-repellent resin on a surface of the gas diffusion layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724